Citation Nr: 0839807	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  07-26 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his wife


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel

INTRODUCTION

The veteran served on active military duty from March 1956 to 
March 1960.    

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

In support of his claim, the veteran and his wife testified 
at a videoconference hearing before the undersigned Veterans 
Law Judge in June 2008.  A copy of the transcript is 
associated with the record and has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of the claim to reopen service 
connection for a back condition, the Board finds that 
additional development of the evidence is required.

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. § 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
The duty to assist includes obtaining missing service 
treatment records (STRs) and VA treatment records.  See 
Duenas v. Principi, 18 Vet. App. 512 (2004).  When STRs, VA 
records, or records from another government agency are 
missing, VA has a heightened duty to satisfy the duty to 
assist.  Under such circumstances, the United States Court of 
Appeals for Veterans Claims (Court) has held that VA has a 
heightened duty "to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's...records have been destroyed."  Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  
Further, VA also has a duty to make reasonable efforts to 
obtain relevant records, including private records, that the 
claimant adequately identifies, and notify the claimant of 
such efforts whenever it is unable to obtain such records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   

In this regard, the Board observes that the current claims 
file is a rebuilt folder because the original claims file has 
been lost.  However, the file only has been partially 
rebuilt, as the Board notes that two rating decisions dated 
in October 2002 and April 2006, and two statements of the 
case (SOCs) dated in July 2002 and July 2007, refer to 
evidence and adjudicative documents that are not contained in 
the rebuilt folder.  Missing evidence includes an April 2000 
claim for entitlement to compensation under 38 U.S.C.A. 
§ 1151 and for entitlement to individual unemployability; a 
May 2001 rating decision and notification letter regarding 
these two issues; a June 2001 notice of disagreement (NOD) 
regarding these two issues; a July 1979 rating decision 
regarding service connection for the veteran's back 
condition, currently on appeal; and an August 2005 claim to 
reopen service connection for a back condition.  Also missing 
are the veteran's service treatment records (STRs); treatment 
records dated in December 1999 from St. Vincents Infirmary 
Health System; treatment records dated from December 1999 to 
October 5, 2000, from Dr. L.E. Glover; complete treatment 
records from the VA medical center (VAMC) in Little Rock, 
Arkansas; a letter from Dr. Slaughter dated in September 
2001; an analysis dated in July 2002 from Dr. Pyle; an 
October 2001 statement from Dr. G.C. Evans; and the 
transcript of the veteran's testimony from a personal hearing 
conducted on September 13, 2002.  However, there is no 
evidence in the claims folder that the RO made any attempts 
to obtain such records when rebuilding the claims folder.  

For the reasons stated above, a remand is necessary to obtain 
the evidence needed to make a decision, including the 
evidence that is indicated to exist, but is no longer a part 
of the veteran's current claims folder.  On remand, a more 
thorough search for the original claims file is in order, and 
if necessary, alternate sources should be utilized to 
reconstruct the above listed records that were formerly 
associated with the claims folder.  The RO should document 
any search and/or reconstruction methods utilized.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should conduct another search 
of its own facility in an attempt to 
locate the original claims file.  The 
correct claim number (as captioned in this 
decision) should be used in the search for 
the claims file.  Documentation of the 
search efforts should be made and 
associated with the claims file. 

2.  If the original claims file cannot be 
obtained, the RO should attempt to 
reconstruct all of the missing records, to 
the extent possible.  First, send the 
veteran a VCAA notice letter to notify him 
and his representative of any previously 
omitted information or lay or medical 
evidence that is necessary to substantiate 
the service connection claim for a back 
condition.  This letter must advise the 
veteran of what information or evidence he 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  The letter should also be 
compliant with Kent v. Nicholson, 20 Vet. 
App. 1 (2006), in that it (1) notifies the 
veteran of the evidence and information 
necessary to reopen the claim (i.e., 
describes what new and material evidence 
is under the current standard), and (2) 
notifies the veteran of what specific 
evidence would be required to substantiate 
the element or elements needed for service 
connection that were found insufficient in 
the prior denial on the merits.  The 
corrective VCAA notice should also comply 
with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter should advise 
the veteran that a downstream disability 
rating and an effective date will be 
assigned if his new and material evidence 
claim is reopened and granted on the 
merits. 

3.  The RO's attempts to reconstruct the 
missing folder should include securing the 
missing evidence listed above, namely, an 
April 2000 claim for entitlement to 
compensation under 38 U.S.C.A. 1151 and 
for entitlement to individual 
unemployability; a May 2001 rating 
decision and notification letter regarding 
these two issues; a June 2001 notice of 
disagreement (NOD) regarding these two 
issues; a July 1979 rating decision 
regarding service connection for the 
veteran's back condition, currently on 
appeal; and an August 2005 claim to reopen 
service connection for a back condition.  
In addition, attempts should be made to 
obtain the veteran's DD Form 214 and his 
service treatment records (STRs); 
treatment records dated in December 1999 
from St. Vincents Infirmary Health System; 
treatment records dated from December 1999 
to October 5, 2000, from Dr. L.E. Glover; 
complete treatment records from the VA 
medical center (VAMC) in Little Rock, 
Arkansas; a letter from Dr. Slaughter 
dated in September 2001; an analysis dated 
in July 2002 from Dr. Pyle; an October 
2001 statement from Dr. G.C. Evans; and 
the transcript of the veteran's testimony 
from a personal hearing conducted on 
September 13, 2002.  All reconstruction 
efforts must be documented and associated 
with the claims file along with additional 
procedures that the RO finds appropriate 
for reconstructing the claims file.  If no 
records are available, documentation to 
that effect is required and should be 
associated with the file.

4.  After completion of the above, the RO 
should readjudicate the veteran's claim to 
reopen service connection for a back 
condition and issue a SSOC with the 
appropriate laws and regulations regarding 
the claim to reopen service connection for 
a back condition.  This SSOC should also 
include any evidence added to the record 
since the July 2007 SOC.  The veteran and 
his representative should be given the 
opportunity to respond.


Thereafter, the case should be returned to the Board, if 
necessary.  The purposes of this remand are to comply with 
due process of law and to further develop the veteran's 
claims.  No action by the veteran is required until he 
receives further notice.  The Board intimates no opinion as 
to the ultimate outcome of this case.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




